December 17, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  LIBERTY SURPLUS INSURANCE CORPORATION AND COMMERCE &
           INDUSTRY INSURANCE COMPANY, Appellants

NO. 14-14-00254-CV                          V.

                  EXXON MOBIL CORPORATION, Appellee
                    ________________________________

      This cause, an appeal from the judgment signed March 7, 2014 in favor of
appellee Exxon Mobil Corporation, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

       We order appellants Liberty Surplus Insurance Corporation and Commerce
& Industry Insurance Company jointly and severally to pay all costs incurred in
this appeal.

      We further order this decision certified below for observance.